CONSTITUTION MINING CORP. CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of January 29, 2010 (the "Effective Date"), by and between Constitution Mining Corp., a Delaware corporation, (the “Company”) and Kenneth Phillippe (the “Consultant”). In consideration of the mutual covenants and agreements set forth herein, the parties agree as follows: 1.Engagement.The Company hereby retains Consultant to provide the services described in Attachment A hereto. Consultant shall devote reasonable time and his reasonable best efforts, skill and attention to the performance of such consulting services. 2.Term of Engagement.This Agreement shall commence as of the Effective Date and, unless terminated as set forth in Section 10, continue through the second anniversary of the Effective Date; provided, however, that on each anniversary of the Effective Date the term of the Agreement shall automatically be extended for an additional one-year period (restoring the initial two-year term), unless either party notifies the other party in writing at least 30 days prior to such anniversary.The term of this Agreement as in effect from time to time shall be referred to as the "Term." 3.Compensation.During the Term of this Agreement, as compensation for all services rendered by the
